Wright, J.,
concurring. The author of the majority opinion deserves praise for refining the test announced in Cafferkey v. Turner Constr. Co. (1986), 21 Ohio St.3d 110, 21 OBR 416, 488 N.E.2d 189, so as to make it clear that a general contractor or an owner will not be liable for exercising its supervisory capacity over another independent contractor. Supervision of a construction job, i.e., coordinating work and directing contractors to perform tasks in accordance with contract specifications, has never constituted “active participation” in the work of an independent contractor. The very nature of the construction business requires a general contractor or the owner of a construction site to “supervise” a construction job.
On the other hand, actively directing the manner in which an inherently dangerous job is performed may subject a general contractor or an owner to liability. See, e.g., Hirschbach v. Cincinnati Gas & Elec. Co. (1983), 6 Ohio St.3d 206, 6 OBR 259, 452 N.E.2d 326.
Moyer, C.J., concurs in the foregoing concurring opinion.